DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoelen (2020/0218001).
Regarding Claim 1: Hoelen teaches a light sintering device comprising: a housing (paragraph [0221]) formed therein with a cooling hollow through which cooling water flows (paragraph [0162] and [0218]); a beam guide (paragraph [0037] and [0259]) mounted on one side of the housing to form one wall of the cooling hollow (paragraph [0162]), and configured to guide sintering light (paragraph [0259]); and an optical filter (paragraph [0250]) mounted on an opposite side of the housing (paragraph [0150]) to face the beam guide to form an opposite wall of the cooling hollow (paragraph [0150] and [0250]), and configured to filter a specific wavelength band of the sintering light (paragraph [0151]).
Regarding Claim 2: Hoelen teaches wherein the cooling hollow is fully filled with the cooling water (paragraph [0162]. [0171], and [0218]) such that the cooling water comes into direct contact with both of the beam guide and the optical filter (paragraph [0162]. [0171], and [0218]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelen (2020/0218001).
Regarding Claim 3: Hoelen teaches the housing includes an inlet for introducing the cooling water into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), and an outlet for discharging the cooling water introduced into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), but lacks a specific teaching of the inlet and the outlet have height levels higher than a height level of the beam guide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hoelen by having the inlet and the outlet have height levels higher than a height level of the beam guide in order to allow the water to flow freely into the beam guide region allowing for the area to always be at a full status wherein this would be accomplished merely by relocating the already disclosed elements of the prior art wherein it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding Claim 4: Hoelen teaches the housing includes an inlet for introducing the cooling water into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), and an outlet for discharging the cooling water introduced into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), but lacks a specific teaching of wherein the inlet and the outlet may be arranged at a height level between the beam guide and the optical filter, and the outlet has a sectional area smaller than a sectional area of the inlet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hoelen by having the inlet and the outlet being arranged at a height level between the beam guide and the optical filter, and the outlet has a sectional area smaller than a sectional area of the inlet in order to allow the water to flow freely into the beam guide region allowing for the area to always be at a full status wherein this would be accomplished merely by relocating the already disclosed elements of the prior art wherein it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 5: [Claim 5] The light sintering device of claim 1, wherein the housing includes an inlet for introducing the cooling water into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), and an outlet for discharging the cooling water introduced into the cooling hollow (paragraph [0218] with flowing of water to outside heatsinks), but lacks a specific teaching of wherein the inlet is arranged at a height level between the beam guide and the optical filter, and the outlet has a height level higher than a height level of the beam guide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hoelen by having the inlet is arranged at a height level between the beam guide and the optical filter, and the outlet has a height level higher than a height level of the beam guide in order to allow the water to flow freely into the beam guide region allowing for the area to always be at a full status wherein this would be accomplished merely by relocating the already disclosed elements of the prior art wherein it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841